DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-19 are pending in the case. Claims 1, 18, and 19 are independent claims.
Acknowledgement is made of Applicant’s claim for domestic benefit of provisional application 62/633,333 filed February 21, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0301729 A1).

Regarding claim 1, Wang teaches a method, comprising:
at an electronic device with a display and a touch-sensitive surface (FIG. 3 and [0066]: mobile phone device 300 includes a touch screen 302 which also acts as a display):
displaying a first portion of first content in a respective region of the display, wherein the first content is associated with second content that is not displayed on the display (FIG. 4D and [0081-0083]: current view 402/region of the display displays a first portion of first content, including content item 420. Note that first content is categorized as social-networking. This first content is associated with second content of another category as part of a social-media application, as supported in [0071], not currently displayed but can be seen in FIG. 6C);
while displaying the first portion of the first content, detecting first movement of a contact on the touch-sensitive surface that includes movement in a respective direction (FIGS. 4D to 5A, [0091-0093], and [0096-0098]: for example, the user performs a downward swipe while the first portion of the first content is displayed; FIG. 4C to FIG. 4D, [0078], and [0082-0083]: alternatively, while displaying the first portion of the first content, as indicated by content item 420, first movement in a respective direction may be an upward swipe);
in response to detecting the first movement of the contact on the touch-sensitive surface:
in accordance with a determination that the respective direction is a first direction (FIGS. 4D to 5A, [0091-0093], and [0096-0098]: for example, the user performs a downward swipe while the first portion of the first content is displayed. In this case, the first direction is downward.), scrolling the first content in the respective region of the display to reveal a second portion of the first content that was not displayed in the respective region of the display prior to detecting the first movement of the contact (FIGS. 5A-C and [0097-0100]: in response to the user’s downward swipe, the first content is scrolled in the current view/respective region to reveal a second portion of the first content. This second portion includes additional content not displayed in the respective region of the display, as seen in FIG. 5A, prior to the first movement/downward swipe), wherein an amount of scrolling the first content is determined based on an amount of movement of the contact in the first direction (FIGS. 5A-C and [0097-0100]: as evident by the continuous downward swiping in FIGS. 5A-C, the amount of scrolling the first content is dependent on the amount of movement the user swipes up. Furthermore, the action progress indicator 516 indicates the extent of scrolling for the first content);
in accordance with a determination that the respective direction is a second direction, different from the first direction, scrolling the first content in the respective region of the display based on an amount of movement of the contact in the second direction (FIG. 4C to FIG. 4D, [0078], and [0082-0083]: first content/content item 420 is scrolled based on an amount of movement of the contact in the second direction, or the extent of the upward swipe);
after scrolling the first content based on the amount of movement of the contact in the respective direction to reveal the second portion of the first content, detecting second movement of the contact on the touch-sensitive surface that includes more than a threshold amount of movement in a third direction that is perpendicular to the first direction (FIGS. 6A-C and [0100-0104]: after scrolling the first content in a first direction via a downward swipe to reveal the second portion of the first content, a second movement/leftward swipe is performed. The illustration shows what occurs if scrolling of the first content has met content unlocking criteria. As supported in [0080], a continuous swipe, such as a leftward swipe, is deemed complete at a certain threshold); and
in response to detecting the second movement of the contact:
in accordance with a determination that the scrolling of the first content did not meet content unlocking criteria, wherein the content unlocking criteria include a requirement that the second portion of the first content include a respective portion of the first content (FIGS. 5A-C and [0097-0100]: scrolling of the first content did not meet content unlocking criteria when user has not completed the downward swipe action. This occurs when first content has been scrolled by less than a predetermined amount so that the action is deemed finished and, thus, the second portion of the first content does not take up a sufficient portion of the first content.; [0080] and [0088]: for example, an insufficient downward swipe at FIG. 5A means that the action is incomplete, which means content unlocking criteria are not met), maintaining display of the second portion of the first content in the respective region of the display without displaying the second content or another portion of the first content not displayed in the respective region after detection of the first movement in the respective region of the display (FIGS. 5A-B, [0093-0099], [0080], and [0088]: the user must complete the action according to user assistance information. As stated in [0088], the user must do so “before the user is able to perform any other actions within the user interface 400”. Thus, a second movement, or another action, would only result in the maintenance of the display of the second portion of the first content in the respective region of the display without displaying the second content or another portion of the first content); and
in accordance with a determination that the scrolling of the first content did meet the content unlocking criteria (FIGS. 5A-C and [0097-0100]: scrolling of the first content did meet content unlocking criteria when user has completed the downward swipe action. This occurs when first content has been scrolled to completion so that the action is deemed finished and, thus, the second portion of the first content takes up a sufficient portion of the first content.; [0080] and [0088]: for example, a sufficient downward swipe at FIG. 5A means that the action is complete, which means content unlocking criteria are met), switching from displaying the first content in the respective region of the display to displaying the second content in the respective region of the display (FIGS. 6A-C and [0100-0104]: first content is switch to second content as seen in the updated current view 402 illustrated in FIG. 6C).

Regarding claim 2, Wang in view of Donnelly teaches the method of claim 1. Wang further teaches the method further comprising:
while displaying the second portion of the first content, detecting third movement of the contact on the touch-sensitive surface that includes movement in a third direction opposite the first direction (FIGS. 4A-D, [0074-0078], [0080], and [0082]: an upward swipe is detected while displaying the second portion of the first content);
in response to detecting the third movement of the contact on the touch-sensitive surface, scrolling the first content in the respective region of the display (FIGS. 4A-D, [0074-0078], [0080], and [0082]: first content is scrolled in the content view 402 in response to the user’s upward swipe); and
in response to detecting the second movement of the contact after detecting the third movement of the contact:
in accordance with a determination that the scrolling of the first content in response to detecting the third movement of the contact did not meet content locking criteria, wherein the content locking criteria include a requirement that the first content is scrolled by more than a predetermined amount in the third direction opposite the first direction (FIGS. 4A-D, [0074-0078], [0080], and [0082]: content is locked when the user completes an upward swipe gesture for an expanded view of content. The continuous upward scroll must be scrolled by more than a predetermined threshold as described in [0080] for completion of the action.), switching from displaying the first content in the respective region of the display to displaying the second content in the respective region of the display (FIGS. 6A-C and [0100-0104]: the user’s swiping of the highlighted content item 408 would switch display from the first content categorized as social-networking to second content categorized as sports in the current view 402 since content locking criteria was not met); and
in accordance with a determination that the scrolling of the first content did meet the content locking criteria, maintaining display of the first content in the respective region of the display without displaying the second content in the respective region of the display (FIGS. 4A-C, [0074-0078], [0080], [0082], and [0084]: for example, a user swipes upward for an sufficient amount that does satisfy the threshold for completing the action, or content locking. In this case, the content item is expanded and, even though a horizontal swipe gesture may be detected as described in [0093], display of the first content is still maintained in the current view 402 because viewing “other content items from the list” means other content items are under the same umbrella as the first content. In this case, the list of content items 406 “may be a list of social-network posts” as detailed in [0070]; [0088]: note that if only a partial locking action was performed, then the user must complete it “before the user is able to perform any other actions within the user interface 400” and so second content would not be displayed).

Regarding claim 3, Wang teaches the method of claim 1. Wang further teaches wherein the second portion of the first content comprises a scrollable set of content affordances, wherein a first content affordance of the scrollable set of content affordances is displayed in a second respective region of the display (content items 406 of FIG. 5C or FIG. 4A, [0070]: content items 406 correspond to scrollable set of content affordances displayed in a second respective region of the display); and in response to detecting the second movement of the contact, and in accordance with a determination that the scrollable set of content affordances is selected, scrolling the scrollable set of content affordances ([0071]: the user may contact the content affordances and perform a leftward swipe to scroll the scrollable set of content affordances), wherein scrolling the scrollable set of content affordances replaces displaying the first content affordance in the second respective region of the display with displaying a second content affordance of the scrollable set of content affordances in the second respective region of the display, and wherein the second content affordance was not displayed in the second respective region prior to detecting the second movement of the contact ([0071]: user may browse for a second content affordance not previously displayed in the second respective region prior to detecting the second movement. For example, a leftward swipe could replace the leftmost content affordance with a newly displayed content affordance at the right end of the second respective region).

Regarding claim 4, Wang teaches the method of claim 3. Wang further teaches detecting a selection of the second content affordance; in response to detecting the selection of the second content affordance, displaying a portion of content associated with the second content affordance in the respective region of the display ([0071]: any of the content affordance in list of content items 406 may be selected, including the second content affordance. This would display a portion of content associated with the second content affordance).

	Regarding claim 17, Wang in view of Donnelly teaches the method of claim 1. Wang further teaches, wherein movement in the first direction comprises movement along a vertical direction with respect to an orientation of the user interface (FIGS. 5A-C, [0091-0093], and [0096-0098]: the user performs a swipe along a vertical direction with respect to an orientation of the user interface 400), and movement in the second direction includes movement along a horizontal direction with respect to the orientation of the user interface (FIGS. 6A-C and [0100-0104]: the user performs a swipe along a horizontal direction with respect to an orientation of the user interface 400).

Regarding claim 18, the claim recites an electronic device, comprising: a display (Wang, FIG. 3 and [0066]: mobile phone device 300 includes a touch screen 302 which also acts as a display); a touch-sensitive surface (Wang, touch screen 302 of FIG. 3); one or more processors (Wang, processor 802 of FIG. 8 and [0112]); memory (Wang, memory 804 of FIG. 8 and [0112]); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Wang, [0114]), the one or more programs including instructions for operations with corresponding limitations to the method of claim 1 and is, therefore, rejected on the same premise.

Regarding claim 19, the claim recites a non-transitory computer readable storage medium storing one or more programs (Wang, storage device 806 of FIG. 8 and [0115]), the one or more programs comprising instructions which, when executed by one or more processors (Wang, [0113-0114]) of an electronic device with a display and a touch-sensitive surface (Wang, FIG. 3 and [0066]: mobile phone device 300 includes a touch screen 302 which also acts as a display), cause the electronic device to perform operations with corresponding limitations to the method of claim 1 and is, therefore, rejected on the same premise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0301729 A1), and in view of Lebowitz et al. (US 2018/0011580 A1).

Regarding claim 5, Wang teaches the method of claim 3. Wang further teaches detecting a selection of the second content affordance; in response to detecting the selection of the second content affordance, obtaining content associated with the second content affordance; and displaying a portion of content associated with the second content affordance ([0071]: any of the content affordance in list of content items 406 may be selected, including the second content affordance. This would display a portion of content associated with the second content affordance).
Wang does not explicitly teach overlaying a content user interface on top of a portion of the first content; and displaying a portion of content associated with the second content affordance in the content user interface.
Lebowitz teaches overlaying a content user interface on top of a portion of the first content; and displaying a portion of content associated with the second content affordance in the content user interface (FIGS. 3A-B and [0043-0044]: in response to selection of media content item 302a, the collection view 305 is overlaid with a preview pane 310/content information user interface, which displays the portion of content associated with the second content affordance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Lebowitz and overlay a content user interface on top of a portion of the first content; and display a portion of content associated with the second content affordance in the content user interface. Doing so would prevent the user from viewing two forms of the same or similar content, that is the second content affordance and the content associated with that affordance. Rather than this display of repetitive content, the content associated with the content affordance may simply overtake the display to make more effective use of the screen since the content affordance is no longer necessary. This allows the content associated with the affordance to conveniently display more content for the user.

Regarding claim 6, Wang teaches the method of claim 1. Wang does not explicitly teach displaying a first content preview affordance in a parent user interface; detecting a selection of the first content preview affordance; and in response to detecting a selection of the first content preview affordance, overlaying the parent user interface with a content information user interface, wherein displaying the first portion of first content in the respective region of the display comprises displaying the first portion of the first content in the content information user interface.
Lebowitz teaches displaying a first content preview affordance in a parent user interface (FIG. 3A and [0041]: collection view 305/parent user interface displays media content item 302a/first content preview affordance); detecting a selection of the first content preview affordance (FIG. 3A and [0042]: as indicated by dotted circle 304, the user has selected media content item 302a); and in response to detecting a selection of the first content preview affordance, overlaying the parent user interface with a content information user interface, wherein displaying the first portion of first content in the respective region of the display comprises displaying the first portion of the first content in the content information user interface (FIGS. 3A-B and [0043-0044]: in response to selection of media content item 302a, the collection view 305 is overlaid with a preview pane 310/content information user interface, which displays the first portion of first content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Lebowitz and display a first content preview affordance in a parent user interface so that the user can select it to overlay the parent UI with a content information UI displaying first content. Doing so would allow the user to initially preview different content available before entering into a content-specific interface so that a greater variety of content is made accessible to the user. This prevents the user from missing potentially interesting or useful content. Moreover, previews of content would allow the user to more easily browse through and search for desired content in a parent user interface rather than having to navigate through each content information user interface of specific content individually.

Regarding claim 7, Wang in view of Lebowitz teaches the method of claim 6. Lebowitz further teaches displaying a scrollable set of content preview affordances in the parent user interface, wherein the first content preview affordance is one content preview affordance of the scrollable set of content preview affordances (FIG. 3A and [0041]: “If the collection included additional media content items, such that they could not fit onto the graphical user interface, these additional media content items could continue below the visible portion of the graphical user interface such that the user could scroll downward to see additional media content items.” Thus, a scrollable set of content preview affordances may be displayed. Media content item 302a would be one of the scrollable set of content preview affordances); detecting fourth movement of the contact on the touch-sensitive surface (FIG. 3A and [0041]: the user is able to scroll downward in the collection view 305 on a touch-sensitive surface as supported in FIG. 2 and [0039]); and in accordance with a determination that the scrollable set of content preview affordances is selected, scrolling the scrollable set of content preview affordances, wherein scrolling the scrollable set of content preview affordances replaces displaying the first content preview affordance with displaying a second content preview affordance of the scrollable set of content preview affordances in the parent user interface (FIG. 3A and [0041]: the user is able to scroll downward to see more media content items. Naturally, scrolling the set downward would replace displaying the first content preview affordance/media content item 302a, which is at the top, with a second content preview affordance in the collection view 305 to accommodate the limited space of the graphical user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Lebowitz to incorporate the further teachings of Lebowitz and display a scrollable set of content preview affordances in the parent user interface, detect a movement, and scroll through the content preview affordances. Doing so would allow the user to initially preview different content available before entering into a content-specific interface so that a greater variety of content is made accessible to the user. This prevents the user from missing potentially interesting or useful content. Furthermore, the user may easily browse through content preview affordances without generating a new page or UI to view other available content. This makes browsing more effective for the user and conserves processing resources.

Regarding claim 8, Wang in view of Lebowitz teaches the method of claim 6. Lebowitz further teaches the method further comprising: displaying a scrollable set of content preview affordances in the parent user interface (FIG. 3A and [0041]: “If the collection included additional media content items, such that they could not fit onto the graphical user interface, these additional media content items could continue below the visible portion of the graphical user interface such that the user could scroll downward to see additional media content items.” Thus, a scrollable set of content preview affordances may be displayed. For example, media content item 302a would be one of the scrollable set of content preview affordance), wherein the first content and the second content are two of a set of content displayed in the content information user interface, and wherein the content preview affordances displayed in the parent user interface and the scrollable set of content displayed in the content information user interface are displayed in the same order (FIGS. 3B-C and [0043-0045]: first content represented in preview pane 310 in FIG. 3B and second content represented in preview pane 310 of FIG. 3C are two of a set of content displayed in the preview pane 310/content information user interface. Note how the user swipes horizontally to navigate from the first content to the second content in the preview pane 310. This is the same order as the set of media content items displayed in the collection view 305/parent user interface seen in FIG. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Lebowitz to incorporate the further teachings of Lebowitz and display a set of scrollable content preview affordances in the parent user interface, display content in a content information user interface, and display the affordances and content in the same order. Doing so would provide the user with a more intuitive approach of navigating between content, thereby improving efficiency in navigation, as the user may recognize that directional input to the content displayed in the content information user interface reflects the order of the preview affordances associated with those content presented in the parent user interface.

Regarding claim 10, Wang in view of Lebowitz teaches the method of claim 6. Lebowitz further teaches displaying an indication of the parent user interface in a region of the display that does not display the content information user interface (FIG. 3B and [0043]: because preview pane 310 is superimposed on top of the collection view 305, an indication of the collection view 305 is displayed in a region not displaying the preview pane 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Lebowitz to incorporate the further teachings of Lebowitz and display an indication of the parent user interface in a region of the display that does not display the content information user interface. Doing so would evoke to the user that the parent user interface is the foundation for content being displayed in the content information user interface. In this way the user understands that the content information user interface originates from the parent user interface and indication of the parent user interface suggests that the user may return to the parent user interface from the content information user interface if necessary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0301729 A1), in view of Lebowitz et al. (US 2018/0011580 A1), and in view of Dennis et al. (US 10564823 B1).

Regarding claim 9, Wang in view Lebowitz teaches the method of claim 6. Wang in view of Lebowitz does not explicitly teach while the content information user interface is overlaid on top of the parent user interface, detecting a selection of a region of the display that does not display the content information user interface; and in response to detecting a selection of a region of the display that does not display the content information user interface, removing the overlay of the content information user interface.
Dennis teaches while the content information user interface is overlaid on top of the parent user interface, detecting a selection of a region of the display that does not display the content information user interface (block 208 of FIG. 2 and Col. 11, lines 33-39, and lines 47-54: “At block 210, the client application, in response to determining that the touch input does not correspond to the portion of the display displaying the content of the transparent overlay, removes the transparent overlay from the display 116”); and in response to detecting a selection of a region of the display that does not display the content information user interface, removing the overlay of the content information user interface (block 208 of FIG. 2 and Col. 11, lines 33-39, and lines 47-54: “At block 210, the client application, in response to determining that the touch input does not correspond to the portion of the display displaying the content of the transparent overlay, removes the transparent overlay from the display 116”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Lebowitz to incorporate the teachings of Dennis and, while the content information user interface is overlaid on top of the parent user interface, detect a selection of a region of the display that does not display the content information user interface; and in response to detecting a selection of a region of the display that does not display the content information user interface, remove the overlay of the content information user interface. Doing so would preclude the need to interact with the overlay or content information UI and minimize extra inputs to easily return to the parent user interface.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0301729 A1), in view of Matas et al. (US 2016/0357352 A1).

Regarding claim 11, Wang teaches the method of claim 1. Wang does not explicitly teach displaying a content information user interface on the display, wherein the first content is displayed in the content information user interface; and in response to scrolling the first content in the respective region of the display to reveal the second portion of the first content, expanding dimensions of the content information user interface.
Matas further teaches displaying a content information user interface on the display, wherein the first content is displayed in the content information user interface (FIGS. 4F-4G and [0071-0072]: first content is displayed in a content information user interface that is UFI 430.); and in response to scrolling the first content in the respective region of the display to reveal the second portion of the first content, expanding dimensions of the content information user interface (FIGS. 4F-4G and [0071-0072]: as the user scrolls to reveal second portion as seen in UFI 430 of FIG. 4G, the dimensions of UFI 430 expands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Matas and display a content information user interface on the display, wherein the first content is displayed in the content information user interface; and in response to scrolling the first content in the respective region of the display to reveal the second portion of the first content, expand dimensions of the content information user interface. Doing so would allow the user to view more content in the content information user interface. This would prevent the user from having to scroll as frequently to view content given the expansion of the content information UI.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0301729 A1), in view of Matas et al. (US 2016/0357352 A1), and in view of Ichikawa (US 2005/0223335 A1).

Regarding claim 12, Wang in view of Matas teaches the method of claim 11. Although Matas teaches displaying a content information user interface on the display, wherein the first content is displayed in the content information user interface (FIGS. 4F-4G and [0071-0072]: first content is displayed in a content information user interface that is UFI 430.); and in response to scrolling the first content in the respective region of the display to reveal the second portion of the first content, expanding dimensions of the content information user interface (FIGS. 4F-4G and [0071-0072]: as the user scrolls to reveal second portion as seen in UFI 430 of FIG. 4G, the dimensions of UFI 430 expands), Wang in view of Matas does not explicitly teach expanding if dimensions of the display is less than a predetermined display area.
Ichikawa further teaches expanding the dimensions of the content information user interface if dimensions of the display is less than a predetermined display area ([0011] and [0015]: when the display is less than a predetermined display area, a button/content information user interface is enlarged or expanded. See FIGS. 4A-C and [0055-0056] for examples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Matas to incorporate the teachings of Ichikawa and expand the dimensions of the content information user interface if dimensions of the display is less than a predetermined display area. Doing so would allow compensation for smaller screen devices by permitting these devices to display more content via an enlarged content information user interface. This would allow content to be effectively rendered on not only large screen devices but also compact ones.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0301729 A1), in view of Shuttleworth et al. (US 2014/0189523 A1).

Regarding claim 13, Wang teaches the method of claim 1. Although Wang teaches after scrolling the first content to reveal the second portion of the first content, and in response to detecting the second movement of the contact after the determination that the scrolling of the first content did not meet the content unlocking criteria (FIGS. 5A-C and [0097-0100]: scrolling of the first content did not meet content unlocking criteria when user has not completed the downward swipe action. This occurs when first content has been scrolled by less than a predetermined amount so that the action is deemed finished and, thus, the second portion of the first content does not take up a sufficient portion of the first content.; [0080] and [0088]: for example, an insufficient downward swipe at FIG. 5A means that the action is incomplete, which means content unlocking criteria are not met), displaying additional content associated with the first content ([0093]: after expanding the selected content item 420 in the full screen view, as seen in FIG. 4D, a horizontal swipe gesture may be detected, to view “other content items from the list” under the same umbrella as the first content. In this case, the list of content items 406 “may be a list of social-network posts” as detailed in [0070]), Wang in view of Donnelly does not explicitly teach displaying the additional content in a content user interface overlaid on the second portion of the first content.
Shuttleworth further teaches in response to detecting the second movement, overlaying the second portion of the first content with a content user interface; and displaying additional content associated with the first content in the content user interface overlaid on top of the second portion of the first content ([0103], [0171], [0264-0265], FIG. 25, and [0478]: for example, the user can start from the Facebook app, which is the first content, and perform a short swipe/second movement from the left edge to overlay the Facebook app with a launch bar/content user interface to access another app/additional content; [0281-0282]: note that the launch bar displays running apps. Thus, content may be related in that the additional content is also running along with the first content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Shuttleworth and display the additional content in a content user interface overlaid on the second portion of the first content. Doing so would allow the user to quickly access additional content without leaving the current page or UI. This makes navigation more effective for the user as well as conserve processing resources since the user does not have to navigate across multiple pages to access additional content.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0301729 A1), in view of Shuttleworth et al. (US 2014/0189523 A1), and in view of Dennis et al. (US 10564823 B1).

Regarding claim 14, Wang in view of Shuttleworth teaches the method of claim 13. Wang in view of Shuttle worth does not explicitly teach while the content user interface is overlaid on top of the second portion of the first content, detecting a selection of a region of the display that does not display the content user interface; and in response to detecting a selection of a region of the display that does not display the content user interface, ceasing to display the overlay of the content user interface.
Dennis further teaches while the content user interface is overlaid on top of the second portion of the first content, detecting a selection of a region of the display that does not display the content user interface (block 208 of FIG. 2 and Col. 11, lines 33-39, and lines 47-54: “At block 210, the client application, in response to determining that the touch input does not correspond to the portion of the display displaying the content of the transparent overlay, removes the transparent overlay from the display 116”); and in response to detecting a selection of a region of the display that does not display the content user interface, ceasing to display the overlay of the content user interface (block 208 of FIG. 2 and Col. 11, lines 33-39, and lines 47-54: “At block 210, the client application, in response to determining that the touch input does not correspond to the portion of the display displaying the content of the transparent overlay, removes the transparent overlay from the display 116”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Shuttleworth to incorporate the teachings of Dennis and, while the content information user interface is overlaid on top of the parent user interface, detect a selection of a region of the display that does not display the content information user interface; and in response to detecting a selection of a region of the display that does not display the content information user interface, remove the overlay of the content information user interface. Doing so would preclude the need to interact with the overlay or content information UI and minimize extra inputs to easily return to the parent user interface.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0301729 A1), in view of Chun et al. (US 2015/0095845 A1).

Regarding claim 15, Wang teaches the method of claim 1. Although Wang teaches wherein the content unlocking criteria include a criterion that is met when the scrolling of the first content comprises a scroll in a fourth direction (FIGS. 5A-C and [0097-0100]: scrolling of the first content met unlocking criteria when user has completed the downward swipe action. This occurs when first content has been scrolled by more than a predetermined amount so that the action is deemed finished.), Wang does not explicitly teach wherein the unlocking criteria include a criterion that is met when the scrolling of the first content comprises two discrete vertical scrolls within a predetermined period of time and in a fourth direction.
Chun teaches wherein the for switching display modes include a criterion that is met when the scrolling of the first content comprises two discrete vertical scrolls within a predetermined period of time and in a fourth direction (FIGS. 2A-B, [0037], and [0065-0066]: a criterion is met to switch display mode is met when the scrolling of the first content comprises two discrete vertical scrolls within a predetermined period of time. A fourth direction may be upward vertical scrolls as supported in [0037]; See illustrative examples in FIGS. 3A-B and [0067-0069] and FIGS. 4A-B and [0070-0073] but note that scrolling may comprise of two discrete scrolls as supported in [0066] and that the scrolls may be upward rather than the illustrated downward as supported in [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content unlocking criteria of Wang to incorporate the teachings of Chun and have wherein the content unlocking criteria include a criterion that is met when the scrolling of the first content comprises two discrete vertical scrolls within a predetermined period of time and in a fourth direction. Doing so would ensure that the user is deliberately unlocking content, by requiring a specific input of two discrete scrolls in a fourth direction, and reduce the likelihood of the user accidentally unlocking content and subsequent display of second content when first content is still desired.

Regarding claim 16, Wang in view of Donnelly and in view of Shih teaches the method of claim 15. Wang further teaches after determining that the scrolling of the first content met the content unlocking criteria, detecting inputs indicative of a second scrolling of the first content, wherein the second scrolling of the first content comprises a scroll in a fifth direction opposite the fourth direction (FIGS. 4A-D in relation to FIG. 5C, [0074-0078], [0080], and [0082]: An upward swipe/second scrolling is detected while displaying the second portion of the first content), and
in response to detecting the second movement of the contact after determining that content locking criteria are met, wherein the content locking criteria include a criterion that is met when the second scrolling comprises scrolling by more than a predetermined amount and in the fifth direction (FIGS. 4A-D in relation to FIG. 5C, [0074-0078], [0080], and [0082]: second scrolling of the first content met content unlocking criteria when user has completed the upward swipe action. This occurs when content has been scrolled by more than a predetermined amount so that the action is deemed finished; [0080] and [0088]: for example, a complete swipe as seen in FIGS. 4A-D means that the action is complete, which means content locking criteria are met), maintaining display of the first content in the respective region of the display without displaying the second content in the respective region of the display (FIGS. 4A-C, [0074-0078], [0080], [0082], and [0084]: for example, a user swipes upward for an sufficient amount that does satisfy the threshold for completing the action, or content locking. In this case, the content item is expanded and, even though a horizontal swipe gesture may be detected as described in [0093], display of the first content is still maintained in the current view 402 because viewing “other content items from the list” means other content items are under the same umbrella as the first content. In this case, the list of content items 406 “may be a list of social-network posts” as detailed in [0070]; [0088]: note that if only a partial locking action was performed, then the user must complete it “before the user is able to perform any other actions within the user interface 400” and so second content would not be displayed).
	Wang does not explicitly teach wherein the second scrolling of the first content comprises two discrete vertical scrolls within a second predetermined period of time.
	Chun teaches wherein the second scrolling of the first content comprises two discrete vertical scrolls within a predetermined period of time in the fourth direction (FIGS. 2A-B and [0065-0066]: a criterion is met to switch display mode is met when the scrolling of the first content comprises two discrete vertical scrolls within a predetermined period of time. A fourth direction may be upward vertical scrolls as supported in [0037]; See illustrative examples of two discrete vertical scrolls in FIGS. 3A-B and [0067-0069] and FIGS. 4A-B and [0070-0073] but note that scrolling may comprise of two discrete scrolls as supported in [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content locking criteria of Wang to incorporate the teachings of Chun and have the criteria include wherein the second scrolling of the first content comprises two discrete vertical scrolls within a second predetermined period of time and in a fifth direction. Doing so would ensure that the user is deliberately locking content, by requiring a specific input of two discrete scrolls in a fifth direction, and reduce the likelihood of the user accidentally locking content and subsequent prevention of the display of second content when first content is no longer desired.

Response to Arguments
Applicant's arguments filed 02/22/22, have been fully considered but they are not persuasive.

	In remarks Applicant argues:

Regarding amended claim 1, Wang explicitly and implicitly teaches away from responding to a gesture in a second direction (e.g., swiping upwards) (second paragraph on page 14 of Remarks). Moreover execution of the “corresponding action” is mapped to “a determination that the scrolling of the first content did not meet unlocking criteria” as required by claim 1 (page 14 of Remarks). The required performance of the corresponding action is not an optional step in light of the mapping alleged in the Office Action at least because such an interpretation of Wang would be internally inconsistent (second paragraph on page 14 of Remarks).
	
Examiner respectfully disagrees with Applicant.

Regarding point (a), upon further review and consideration of the amendments, arguments presented by Applicant, and prior art, Examiner’s position is that Wang sufficiently discloses the limitations of amended claim 1. Amended claim 1 requires “detecting first movement…that includes movement in a respective direction” (lines 5-6 of claim 1). As amended, the claimed “respective direction” may be in a first direction or a second direction that is different from the first direction. Wang teaches detecting such a first movement including movement in a respective direction. For example, Wang discloses a first movement including movement in a respective direction that is a first direction as corresponding to a downward swipe (FIGS. 4D to 5A, [0091-0093], and [0096-0098]). Wang also discloses a first movement including movement in a respective direction that is a second direction as corresponding to an upward swipe (FIG. 4C to FIG. 4D, [0078], and [0082-0083]). As evident by at least these two different directions, Wang does not “contrast”, as argued by Applicant (second paragraph on page 14 of Remarks) the feature of scrolling content in a respective direction of multiple possible directions as required by claim 1. Rather, Wang sufficiently teaches responding to a gesture in a second direction (e.g., swiping upwards) as well as a first direction (e.g., swiping downwards).
As for the “user assistance information” from Wang cited by Applicant, such information is used to indicate to the user when they have completed the first movement. Wang states, “the user assistance information may require the user to perform the corresponding action or to actively dismiss the user assistance information before the user is able to perform any other actions within the user interface 400” ([0088]). Accordingly, content unlocking criteria is not met when the user has yet to complete the first movement. Examiner agrees with Applicant’s interpretation that the required performance of the corresponding action (e.g., downward swipe) is not an optional step. In line with this interpretation, there is no internal inconsistency in Wang’s teachings with respect to the claim language.
Overall, as evident by the updated mapping and response to Applicant’s arguments seen above, Wang sufficiently discloses amended claim 1. As a result, independent claim 1, and similarly independent claims 18 and 19, are rejected under 35 U.S.C 102(a)(1) as being anticipated by Wang. The remaining dependent claims are rejected with Wang or the appropriate combination of references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171